      Case 5:13-cr-00013-MW-EMT Document 382 Filed 09/17/20 Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        PANAMA CITY DIVISION

UNITED STATES OF AMERICA,

v.                                               Case No. 5:13cr13-MW/EMT

TRACY L. COLLIER,

     Defendant.
___________________________/

                     ORDER ACCEPTING AND ADOPTING
                      REPORT AND RECOMMENDATION

       This Court has considered, without hearing, the Magistrate Judge's Report

and Recommendation, ECF No. 376, and has also considered de novo Defendant’s

objections to the report. ECF No. 380.1

       IT IS ORDERED:

       The report and recommendation is accepted and adopted, over Defendant’s

objections, as this Court’s opinion. The Clerk shall enter judgment stating,

“Defendant’s Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct




1
 This Court previously entered its order Accepting Report and Recommendation, ECF No. 377,
but withdrew the order upon receiving Defendant’s motion for reconsideration, ECF No. 380,
which this Court has considered de novo as Defendant’s objections to the Magistrate Judge’s
Report and Recommendation. ECF No. 376
                                             1
     Case 5:13-cr-00013-MW-EMT Document 382 Filed 09/17/20 Page 2 of 2




Sentence by a Person in Federal Custody, ECF No. 350, is DENIED. A Certificate

of Appealability is DENIED.” The Clerk shall also close the file.

     SO ORDERED on September 17, 2020.

                                      s/ MARK E. WALKER
                                      Chief United States District Judge




                                        2
